Exhibit 13 Guaranty Federal Bancshares, Inc. 2009 Annual Report Contents iPresident's Message 1Investor Information 2Common Stock Prices & Dividends 4Selected Consolidated Financial and Other Data 5Management's Discussion and Analysis of Financial Condition and Results of Operations 17Consolidated Financial Statements 49Report of Independent Registered Public Accounting Firm 50 Directors and Officers Investor Information ANNUAL MEETING OF STOCKHOLDERS: The Annual Meeting of Stockholders of the Company will be held Wednesday, May 26, 2010 at 6:00 p.m., local time, at the Guaranty Bank Operations Center, 1414 W. Elfindale, Springfield, Missouri. ANNUAL REPORT ON FORM 10-K: Copies of the Company's Annual Report on Form 10-K, including the financial statements, filed with the Securities and Exchange Commission are available without charge upon written request to: Lorene Thomas, Secretary Guaranty Federal Bancshares, Inc., 1341 W. Battlefield St., Springfield, MO65807-4181 TRANSFER AGENT: Registrar and Transfer Company 10 Commerce Drive Cranford, NJ07016 STOCK TRADING INFORMATION: Symbol: GFED SPECIAL LEGAL COUNSEL: Husch Blackwell Sanders LLP 901 St. Louis St., Suite 1900 Springfield, MO65806 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM: BKD, LLP 910 St. Louis St. PO Box 1190 Springfield, MO65801-1190 STOCKHOLDER AND FINANCIAL INFORMATION: Carter Peters, Executive Vice President, Chief Financial Officer 417-520-4333 1 Guaranty Federal Bancshares, Inc. 2009 Annual Report Common Stock Prices & Dividends The common stock of Guaranty Federal Bancshares, Inc. (the "Company") is listed for trading on the NASDAQ Global Market under the symbol "GFED".As of March 18, 2010, there were approximately 1410 holders of shares of the Company's common stock.At that date the Company had 6,779,800 shares of common stock issued and 2,638,440 shares of common stock outstanding. During the year ended December 31, 2009, the Company did not declare a cash dividend.During the year ended December 31, 2008, the Company paid dividends of (i) $0.18 per share on April 18, 2008, to stockholders of record as of April 7, 2008, (ii) $0.18 per share on July 18, 2008 to stockholders of record as of July 7, 2008.The Company did not declare a cash dividend in the third or fourth quarters of 2008.Any future dividends, if any, will be at the discretion of the Company's Board of Directors and will depend on, among other things, the Company's results of operations, cash requirements and surplus, financial condition and other factors that the Company's Board of Directors may consider relevant. The table below reflects the range of common stock high and low closing prices per the NASDAQ Global Market by quarter for the years ended December 31, 2009 and 2008. Year ended Year ended December31, 2009 December31, 2008 High Low High Low Quarter ended: March 31 $ $ June 30 September 30 December 31 2 Guaranty Federal Bancshares, Inc. 2009 Annual Report Set forth below is a stock performance graph comparing the cumulative total shareholder return on the Common Stock with (a) the cumulative total stockholder return on stocks included in The Nasdaq – Total U.S. Index and (b) the cumulative total stockholder return on stocks included in The Nasdaq Bank Index.All three investment comparisons assume the investment of $100 as of the close of business on December 31, 2004 and the hypothetical value of that investment as of the Company's fiscal years ended December 31, 2005, 2006, 2007, 2008, and 2009, assuming that all dividends were reinvested.The graph reflects the historical performance of the Common Stock, and, as a result, may not be indicative of possible future performance of the Common Stock.The data used to compile this graph was obtained from NASDAQ. Period Ending Index 12/31/04 12/31/05 12/31/06 12/31/07 12/31/08 12/31/09 Guaranty Federal Bancshares, Inc. NASDAQ – Total US NASDAQ Bank Index 3 Guaranty Federal Bancshares, Inc. Selected Consolidated Financial and Other Data The following tables include certain information concerning the financial position and results of operations of Guaranty Federal Bancshares, Inc. (including consolidated data from operations of the Bank) as of the dates indicated.Dollar amounts are expressed in thousands except per share data. Summary Balance Sheets As of December31, ASSETS Cash and cash equivalents $ Investments and interest-bearing deposits Loans receivable, net Accrued interest receivable Prepaids and other assets Foreclosed assets 27 Premises and equipment Bank owned life insurance - $ LIABILITIES Deposits $ Federal Home Loan Bank advances Securities sold under agreements to repurchase Subordinated debentures Other liabilities STOCKHOLDERS' EQUITY $ Supplemental Data As of December 31, Number of full-service offices 9 10 8 8 7 Cash dividends per common share $ - $ Summary Statements of Operations Years ended December31, Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Noninterest expense Income (loss) before income taxes ) ) Provision (credit) for income taxes ) ) Net income (loss) $ ) $ ) $ $ $ Preferred stock dividends and discount accretion - Net income (loss) available to common shareholders $ ) $ ) $ $ $ Basic income (loss) per common share $ ) $ ) $ $ $ Diluted income (loss) per common share $ ) $ ) $ $ $ 4 Guaranty Federal Bancshares, Inc. Management's Discussion and Analysis of Financial Condition and Results of Operations GENERAL Guaranty Federal Bancshares, Inc. (the "Company") is a Delaware corporation organized on December 30, 1997 that operates as a one-bank holding company. The Bank is a wholly-owned subsidiary of the Company. The primary activity of the Company is to oversee its investment in the Bank.The Company engages in few other activities, and the Company has no significant assets other than its investment in the Bank.For this reason, unless otherwise specified, references to the Company include the operations of the Bank.The Company's principal business consists of attracting deposits from the general public and using such deposits to originate multi-family, construction and commercial real estate loans, mortgage loans secured by one- to four-family residences, and consumer and business loans.The Company also uses these funds to purchase government sponsored mortgage-backed securities, US government and agency obligations, and other permissible securities.When cash outflows exceed inflows, the Company uses borrowings and brokered deposits as additional financing sources. The Company derives revenues principally from interest earned on loans and investments and, to a lesser extent, from fees charged for services.General economic conditions and policies of the financial institution regulatory agencies, including the Missouri Division of Finance and the Federal Deposit Insurance Corporation ("FDIC") significantly influence the Company's operations.Interest rates on competing investments and general market interest rates influence the Company's cost of funds.Lending activities are affected by the interest rates at which such financing may be offered.The Company intends to focus on commercial, one- to four-family residential and consumer lending throughout southwestern Missouri. The Company has two wholly-owned subsidiaries other than the Bank, its principal subsidiary: (i) Guaranty Statutory Trust I, a Delaware statutory trust; and (ii) Guaranty Statutory Trust II, a Delaware statutory trust.These Trusts were formed in December 2005 for the exclusive purpose of issuing trust preferred securities to acquire junior subordinated debentures issued by the Company.The Company's banking operation conducted through the Bank is the Company's only reportable segment.See also the discussion contained in the section captioned "Segment Information" in Note 1 of the Notes to Consolidated Financial Statements in this report. The discussion set forth below, and in any other portion of this report, may contain forward-looking statements.Such statements are based upon the information currently available to management of the Company and management's perception thereof as of the date of this report.When used in this document, words such as "anticipates," "estimates," "believes," "expects," and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements.Such statements are subject to risks and uncertainties.Actual results of the Company's operations could materially differ from those forward-looking comments.The differences could be caused by a number of factors or combination of factors including, but not limited to: changes in demand for banking services; changes in portfolio composition; changes in management strategy; increased competition from both bank and non-bank companies; changes in the general level of interest rates; and other factors set forth in reports and other documents filed by the Company with the Securities and Exchange Commission from time to time including the risk factors of the Company set forth in Item 1A. of the Company's Form 10-K. FINANCIAL CONDITION From December 31, 2008 to December 31, 2009, the Company's total assets increased $62,109,459 (9%) to $737,779,852, liabilities increased $48,011,728 (8%) to $686,369,219, and stockholders' equity increased $14,097,731 (38%) to $51,410,633.The ratio of stockholders' equity to total assets increased to 7.0% during this period, compared to 5.5% as of December 31, 2008. From December 31, 2008 to December 31, 2009, available-for-sale securities increased $37,153,912 (57%).The increase is primarily due to purchases of $82.8 million, offset by sales, maturities and principal repayments of $46.9 million.The purchases were made with funding provided by the Bank's money market deposit campaign and the decline in loan balances.See further explanation below.During fiscal year 2009, the Company sold various securities in its portfolio with a recognized gain of $689,769, including its remaining investment in the Federal Home Loan Mortgage Corporation (26,600 shares). From December 31, 2008 to December 31, 2009, held-to-maturity securities decreased $83,682 (15%) to $472,783 due to principal repayments received during the year. Stock of the Federal Home Loan Bank of Des Moines ("FHLB") was decreased by $753,500 (11%) to $5,976,600 due to lower stock requirements necessary from the reduction in FHLB advances. 5 Guaranty Federal Bancshares, Inc. Management's Discussion and Analysis of Financial Condition and Results of Operations From December 31, 2008 to December 31, 2009, net loans receivable decreased by $31,355,190 (6%) to $525,038,053.During this period, permanent loans secured by both owner and non-owner occupied one to four unit residential real estate increased $919,960 (1%), multi-family permanent loans increased $2,741,088 (9%), construction loans decreased $63,493,411 (75%), permanent loans secured by commercial real estate increased $32,762,341 (16%), commercial loans decreased $3,970,483 (3%), and installment loans decreased $3,007,596 (12%). As of December 31, 2009, management identified loans totaling $40,009,123 as impaired with a related allowance for loan losses of $7,240,708.Impaired loans increased by $120,458 during 2009, compared to the balance of $39,888,665 at December 31, 2008. From December 31, 2008 to December 31, 2009, the allowance for loan losses decreased $2,652,369 to $14,076,123.In addition to the provision for loan loss of $6,900,000 recorded by the Company during the year ended December 31, 2009, loan charge-offs exceeded recoveries by $9,552,369 for the twelve months ended December 31, 2009. The allowance for loan losses as of December 31, 2009 and December 31, 2008 was 2.61% and 2.92% of gross loans outstanding (excluding mortgage loans held for sale), respectively.As of December 31, 2009, the allowance for loan losses was 35% of impaired loans versus 42% as of December 31, 2008.Management believes the allowance for loan losses is at a level to be sufficient in providing for potential loan losses in the Bank's existing loan portfolio. From December 31, 2008 to December 31, 2009, prepaid expense and other assets increased $2,666,050 (66%) to $6,731,409.The change was primarily due to purchases of tax credit investments (for future federal tax benefit) of $3.4 million. As of December 31, 2009, prepaid FDIC deposit insurance premiums of $4,135,875 consisted of insurance assessments paid for fiscal years 2010, 2011 and 2012.In November 2009, the FDIC adopted a final rule to collect, in advance, all estimated premiums for these years in lieu of another special assessment, as was done for the June 30, 2009 quarter end. As of December 31, 2009, foreclosed assets held for sale consisted primarily of real estate related to single family residences and one commercial development in Northwest Arkansas of $3.7 million. From December 31, 2008 to December 31, 2009, premises and equipment increased $494,053 (4%) to $11,817,516 due to purchases of $1.5 million for the Company's new operations center and a branch remodel.These purchases were offset by depreciation of $965,504 in 2009. From December 31, 2008 to December 31, 2009, bank owned life insurance increased $10,069,540 due to the Company's $10 million purchase of single premium life insurance on key members of management with the purpose of partially offsetting the Company's employee benefit costs as a whole.This purchase was completed on October 30, 2009. From December 31, 2008 to December 31, 2009, deposits increased $65,971,633 (15%) to $513,051,102.During this period, checking and savings accounts increased by $160.5 million and certificates of deposit decreased by $94.5 million.The increase in the checking and savings accounts was due to the Bank's strong emphasis on increasing money market accounts through an aggressive deposit campaign.Management has implemented additional marketing efforts to obtain additional personal and commercial checking business from these customers.At December 31, 2009, included in the certificates of deposit totals are $19.8 million in deposits classified as "brokered", a decrease of $20.0 million from December 31, 2008. From December 31, 2008 to December 31, 2009, the Company's borrowings from the FHLB decreased $16.4 million (12%) to $116,050,000, due to principal repayments during the period. From December 31, 2008 to December 31, 2009, notes payable decreased $1.4 million (100%) due to the full repayment of the Company's notes payable during the period. From December 31, 2008 to December 31, 2009, stockholders' equity (including unrealized appreciation on available-for-sale securities and interest rate swaps, net of tax) increased $14.1 million (38%) to $51,410,633.As a result of the Company's participation in the Department of the Treasury's Capital Purchase Program (CPP), stockholders' equity increased by $17 million during the period (See Note 15 to the Consolidated Financial Statements for further discussion).In addition, in conjunction with the preferred stock issued under the CPP, the Company has accrued a total of $779,167 of dividends (at 5%).The Company incurred a net loss for the year ended December 31, 2009 of $2,340,718.On a per common share basis, stockholders' equity decreased $.79 from $14.28 as of December 31, 2008 to $13.49 as of December 31, 2009. 6 Guaranty Federal Bancshares, Inc. Management's Discussion and Analysis of Financial Condition and Results of Operations AVERAGE BALANCES, INTEREST AND AVERAGE YIELDS The following table shows the balances as of December 31, 2009 of various categories of interest-earning assets and interest-bearing liabilities and the corresponding yields and costs, and, for the periods indicated: (1) the average balances of various categories of interest-earning assets and interest-bearing liabilities, (2) the total interest earned or paid thereon, and (3) the resulting weighted average yields and costs.In addition, the table shows the Company's rate spreads and net yields.Average balances are based on daily balances.Tax-free income is not material; accordingly, interest income and related average yields have not been calculated on a tax equivalent basis.Average loan balances include non-accrual loans.Dollar amounts are expressed in thousands. As of Year Ended Year Ended Year Ended December31, 2009 December31, 2009 December31, 2008 December31, 2007 Balance Yield / Cost Average Balance Interest Yield / Cost Average Balance Interest Yield / Cost Average Balance Interest Yield / Cost ASSETS Interest-earning: Loans $ % $ $ % $ $ % $ $ % Investment securities % Other assets % Total interest-earning % Noninterest-earning $ LIABILITIES AND STOCKHOLDERS' EQUITY Interest-bearing: Savings accounts $ % $ $ % $ $ % $ $ % Transaction accounts % Certificates of deposit % FHLB advances % Subordinated debentures % Other borrowed funds % Total interest-bearing % Noninterest-bearing Total liabilities Stockholders' equity $ Net earning balance $ Earning yield less costing rate % Net interest income, and net yield spread oninterest-earning assets $ % $ % $ % Ratio of interest-earning assets to interest-bearing liabilities % 7 Guaranty Federal Bancshares, Inc. Management's Discussion and Analysis of Financial Condition and Results of Operations The following table sets forth information regarding changes in interest income and interest expense for the periods indicated resulting from changes in average balances and average rates shown in the previous table.For each category of interest-earning assets and interest-bearing liabilities information is provided with respect to changes attributable to:(i) changes in balance (change in balance multiplied by the old rate), (ii) changes in interest rates (change in rate multiplied by the old balance); and (iii) the combined effect of changes in balance and interest rates (change in balance multiplied by change in rate). Dollar amounts are expressed in thousands. Year ended Year ended December31, 2009 versus December31, 2008 December31, 2008 versus December31, 2007 Average Balance Interest Rate Rate & Balance Total Average Balance Interest Rate Rate & Balance Total Interest income: Loans $ ) $ ) $ 37 $ ) $ $ ) $ ) $ ) Investment securities ) ) 32 Other assets ) ) 22 ) (8 ) ) Net change in interest income ) Interest expense: Savings accounts 1 ) - ) ) ) 6 ) Transaction accounts 48 ) ) ) Certificates of deposit ) FHLB advances ) (7 ) Subordinated debentures - Other borrowed funds 31 ) (3 ) Net change in interest expense ) Change in net interest income $ $ ) $ ) $ ) $ $ ) $ $ ) RESULTS OF OPERATIONS - COMPARISON OF YEAR ENDED DECEMBER 31, 2, 2008 Average for the Year Shown Prime Ten-Year Treasury One-Year Treasury December 31, 2009 % % % December 31, 2008 % % % Change in rates -1.84
